EX-99.e.1.ii Delaware Distributors, L.P. 2005 Market Street Philadelphia, PA 19103 June 28, 2010 Delaware Group State Tax-Free Income Trust 2005 Market Street Philadelphia, PA 19103 Re: Expense Limitations Ladies and Gentlemen: By our execution of this letter agreement (the “Agreement”), intending to be legally bound hereby, Delaware Distributors, L.P. (the “Distributor”) agrees that in order to improve the performance of the Class A Shares of the Delaware Tax-Free Pennsylvania Fund, which is a series of Delaware Group State Tax-Free Income Trust, the Distributor shall waive a portion of the Rule 12b-1 (distribution) fees for the Fund’s Class A shares, so that the Fund’s Rule 12b-1 (distribution) fees with respect to its Class A shares will not exceed 0.25%, for the period June 28, 2010 through June 28, 2011. The Distributor acknowledges that it shall not be entitled to collect on, or make a claim for, waived fees at any time in the future. Delaware Distributors, L.P. By: /s/ Theodore K. Smith Name: Theodore K. Smith Title: Executive Vice President Your signature below acknowledges acceptance of this Agreement: Delaware Group State
